Citation Nr: 1540266	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1968 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing has been associated with the claims file.

In December 2014, the Board reopened the claim for service connection for a left ankle disorder and remanded the underlying merits of that claim.  The RO also remanded the claim for service connection for bilateral hearing loss.  The case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In April 2015, the Veteran submitted a signed authorization form to allow VA to request medical records from Wilford Hall Orthopedics dated from 2000 to the present and from the San Antonio Military Medical Center dated in 2014.  Although the AOJ attempted to obtain those records, the request was rejected from VA's private medical records retrieval center.  It was noted that the records request had to be made through the traditional process; however, it does not appear that any additional attempt was made to secure those records.  Thus, a remand is needed to ensure that all necessary attempts are made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ankle and hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

A specific request should be made for treatment records from Wilford Hall Orthopedics at Lackland Air Force Base from 2000 to the present and from the San Antonio Military Medical Center from 2014 to the present.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran an additional VA examination and/or obtaining an additional medical opinion.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






